The Circuit Judge:

This was an action by a father for the seduction of his daughter, tiled at this circuit, and, on a case made, a motion for a new trial is now submitted.
The case has been made between the attorneys without asking my intervention, and I find, upon looking into it, they have made me charge the jury “that it was a duty they owed to the defendant, to the daughter and to the community at large, to visit upon loth offenders such punishment as would be a warning to them and to others how they in future violated female chastity.” How such an end was to be attained by the jury is not said, and might be a matter of ingenious speculation on appeal.
In the mean time the intrinsic absurdity of such a charge goes far to convince me that it cannot be correctly stated, and therefore I must send the case back to be resettled, and I do so in the hope that I may not be made to appear more absurd than is absolutely necessary.